Steve Glink

rn Te

From: Mike Chrostek <ebay41@comcast.net>
Sent: Friday, February 22, 2019 12:41 PM
To: steve@educationrights.com
Subject: Fwd: penalty box
nnsannnn=- Original Message ----------

From: christopher hansen <chansen1010@hotmail.com>
To: Chrostek <ebay41@comcast.net>

Date: December 31, 2018 at 9:38 AM

Subject: penalty box

Hi Mike,

| just wanted to touch base with you. It seems things are working well with you working
the penalty box at our games. | spoke to Carrie about this at the tournament in the stands and
she thinks so too. It puts you close to Ben without hooking you into the clock duties. Due to his
competitive nature | noticed the penalties upset him and having you there seems to help him. If
you are good with it lets keep you in the box the rest of the season for the games you can
attend. Let me know your thoughts. Thanks Mike.

Chris

EXHIBIT C
